DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 8/5/2021, that was in response to the Office action dated 4/30/2021. Claims 1-3, 5-13 and 15-21 are pending, claim(s) 1, 10 and 18 has/have been amended, while claim(s) 4 and 14 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 and18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundstrom et al [20150072296].
With respect to claim 1, 3, Lundstrom discloses: A gas burner bar, comprising: a burner (inherent, see abstract, with reference to “combustion mixer”, reasoning being combustion cannot occur without a burner); a Venturi tube (6) attached to the burner; an air shutter (5) attached to the Venturi tube, the air shutter having an opening; an injector (3), the injector situated through the opening of the air shutter; and an injector fitting (2), the injector fitting attached to the injector through the opening of the air shutter, wherein a portion of the air shutter is physically sandwiched between a portion of the injector fitting and a portion of the injector [see FIGs 1 and 2, paragraph 0014].
{cl. 3} The burner bar of claim 1, wherein the air shutter (5) has a secondary opening for the entry of air into the gas burner bar [see FIG 1].
{cl. 5} The burner bar of claim 4, wherein the air shutter has a threadless, raised opening [see FIG 1].
{cl. 6} The burner bar of claim 4, wherein the injector is flush against the portion of the air shutter [see FIG 2].
{cl. 7} The burner bar of claim 4, wherein the injector has an opening that is collinear with the Venturi tube [see FIG 1].
With respect to claim 18, Lundstrom discloses: A mixing unit for a gas burner, the mixing unit comprising: an injector fitting (2); an air shutter (5) disposed against the injector fitting; and an injector (3) disposed in the air shutter opposite the injector fitting and engaged with the injector fitting through an opening in the air shutter, wherein a portion of the air shutter is physically sandwiched between a portion of the injector fitting and a portion of the injector [see FIGs 1 and 2, paragraph 0014].
{cl. 19} The mixing unit for the gas burner of claim 18, further comprising: a Venturi tube (6) attached to the air shutter (5) and disposed both opposite from and collinear to the injector [see FIG 2].
{cl. 20} The burner bar of claim 1. wherein the injector is attached to the injector fitting via male and female threads [see FIG 2].
{cl. 21} The cooking appliance of claim 10, wherein the injector is attached to the injector via male and female threads [see FIG 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-10, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al [20150072296], further in view of Gerdes et al [5405263].
With respect to claim 2, 8, 9 and 10, 13, 15-17, Lundstrom discloses the invention as substantially claimed. Lundstrom discloses: A cooking appliance, the cooking appliance comprising: a burner (inherent, see abstract, with reference to “combustion mixer”, reasoning being combustion cannot occur without a burner), a Venturi tube (6) attached to the burner, an air shutter (5) attached to the Venturi tube, the air shutter having an opening; an injector (3), the injector situated through the opening of the air shutter; and an injector fitting (2), the injector fitting attached to the 
Gerdes makes up for the deficiencies by teaching: {cl. 2}  The burner bar of claim 1, wherein the burner has a burner region with a plurality of combustion points [see FIG 2] 
{cl. 8} The burner bar of claim 3, further comprising: a gas line (90) attached to the injector fitting (96) to provide a fuel gas; and a regulator (98) attached to the gas line to regulate flow of the fuel gas [see FIG 2].
{cl. 9} The burner bar of claim 8, wherein the fuel gas enters a mixing face of the air shutter through the nozzle, mixes with air from the secondary opening of the air shutter (102), passes through the Venturi tube as an air/gas mixture, and combusts at the burner [see FIG 2, col 3, line 66-col 4, line 16].
and {cl. 10} a cooking cavity (18, the recess formed therein reads on a “cavity”); and a gas burner bar (86) disposed in the cooking cavity, the gas burner bar comprising: a burner (16) [see FIGs 1 and 2, col 3, line 3-55].
{cl. 13, shown by Lundstrom} The cooking appliance of claim 10, wherein the air shutter has a secondary opening for the entry of air into the gas burner bar [see FIG 2]. 
{cl. 15, shown by Lundstrom} The cooking appliance of claim 15, wherein the injector has an opening that is collinear with the Venturi tube [see FIG 2].
{cl. 16} The cooking appliance of claim 13, the gas burner bar further comprising: a gas line (90) attached to the injector fitting (96) to provide a fuel gas; and a regulator (98) attached to the gas line to regulate flow of the fuel gas [see FIG 2].
{cl. 17} The burner bar of claim 13, wherein the fuel gas enters a mixing face of the air shutter (102) through the nozzle, mixes with air from the secondary opening of the air shutter, passes through the Venturi tube as an air/gas mixture, and combusts at the burner [see FIGs 1 and 2, col 3, line 3-55].
Regarding claims 2, 8, 9 and 10, 16-17, t would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a cooking appliance with a mixing tube and regulator, because it was known that proper mixing of fuel and air to the burner in a controllable amount increases efficiency when used for cooking.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al [20150072296], in view of Gerdes et al [5405263], further in view of Dills et al [3364912].
Regarding claims 11 and 12, Lundstrom discloses the invention as substantially claimed however, does not teach the use of the mixing tube. Dills makes up for these deficiencies by teaching: {cl. 11} The cooking appliance of claim 10, wherein the gas burner bar is operated as a bake burner [col 4, line 28-60] and {cl. 12} The cooking appliance of claim 10, wherein the gas burner bar is operated as a broil burner [col 4, line 28-60]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Lundstrom with the teachings of Dills because Dills provides a known use of a burner that would benefit from the use of a mixing tube to increase efficiency of burner operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/9/2021